DETAILED ACTION
This Office Action is in response to the amendment filed on 08/13/2021. The application has a Foreign Priority date of 03/19/2018. 
Claims 1-21 submitted on 03/15/2019 are currently pending and have been examined. 
Definition of terms that may be used for citation purpose: 
Figure = Fig., paragraph = P., column = Col.; for example, column 81 = Col. 81

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.	Applicant’s amendments and arguments have overcome the specification objections to from the previous Office Action.
	
Drawings 
1.	Applicant’s amendments have partially overcome the drawings objections to from the previous Office Action.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electronic client device;” “plurality of electronic client devices” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
1.	Applicant’s amendments and arguments have partially overcome the claims 1, 4, 5-7, 11, 13-16, and 21 objections to from the previous Office Action.
2.	Claim 11, as recently amended, objected to because of the following informalities: it is recommended to rewrite the 4th limitation of the recently amended claim 11 as the following: “… enabling the selective cooling in advance of the unit requiring cooling based on the predicted temperature data (T(t')), wherein the second electronic processor of the electronic server (200) is configured to
receive the collected calculation input data (X(t)) and temperature data (T(t)) from each of the plurality of electronic client devices; and based on the received data (X(t) and T(t)), optimize and improve the predictive mathematical model (Func) or create a new predictive mathematical model (Func").” Appropriate correction is required.
3.	Claim 21, as recently amended, objected to because of the following informalities: it is recommended to rewrite/finish the very last limitation/feature of the recently amended claim 21 as the following: “… predict, using the collected calculation input data (X(t)), temperature data (T(t')) at a future time of the unit requiring cooling based on a predictive mathematical model (Func) determined by the electronic server (200) of the cooling control system, wherein a heat dissipation unit is provided for the unit requiring cooling in the motor vehicle and, when the predicted temperature data (T(t')) is greater than a specified value (Tlim), the electronic client device  activates the heat dissipation unit, cooling the unit requiring cooling in advance.” Appropriate correction is required.



Claim Interpretation
1.	Applicant’s amendments and arguments have overcome the 112(f) or 112 6th paragraph presumptions to claims 1-2, 5, 7, 9, 11-12, 15, 17 and 20-21 from the previous Office Action.
	

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments and arguments have partially overcome the 112(a) or 112 1st paragraph rejections, and the 112(b) or 112 2nd paragraph rejections to claims 1-21 from the previous Office Action.
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.1	Claims 1-2, 6-9, 11-12, 16-18 and 20-21  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
2.1.1	Claims 1-2, 6-9, 11-12, 16-18 and 20-21  recite the limitation(s)/feature(s) “electronic client device;” “plurality of electronic client devices” that are not supported or described in the specification, as originally filed or as published. The specification is silent on the terms “electronic client device;” “client devices;” “device” at all, NEITHER any information, in Applicant’s remarks/arguments, is being provided on where or which paragraphs in the Applicant’s specification the support for the newly added “device(s)” in the amended claims can be found. Clarification is required.
For the purpose of this examination, the limitation(s)/feature(s) “electronic client device;” “plurality of electronic client devices” are not given patentable weight, and will be interpreted as they were, in claims 1-2, 6-9, 11-12, 16-18 and 20-21during examination of the previous office action, as “vehicle plural client units/vehicle plural system elements/components in data connection with a vehicle server/vehicle computer/processor.”
2.1.2	Claims 3, 10, 13-15 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.1	Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.1.1	Claim 9, as recently amended, recite the limitation/feature “client units,” in the body of the claim, which is unclear what it is, since the entire systems claims 1 through 10 have been amended by replacing the previously presented “client units” with newly added “electronic client devices.” Clarification is required. 
	For the purpose of this examination, the limitation/feature “client units,” in claim 9, will be interpreted as “electronic client devices,” similar to how it is claimed in method claim 20.  	  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2020/0164763) in view of Gao et al. (US 2014/0012447) hereinafter “Gao”. 

Regarding claim 1, Holme teaches a cooling control system for a motor vehicle comprising (see at least Holme: Figs. 1-4; P. [0047]; P. [0069-71], As used herein, the phrase "active battery temperature management," refers to a system comprising an actuator(e.g. a servomechanism) that modulates the temperature of the battery cell(s), stack, module, or pack in response to a control signal. The system includes a heating device, such as a heat exchanger, resistive heater or inductive heater, and a controller or control device, temperature sensor and optionally, battery sensors. The heating device is located in the space occupied by the battery. The heating device modulates temperature in response to a signal generated by the controller or control device, which can be an open-loop or closed-loop controller or control device... a sensor for measuring ambient temperatures...): 
an electronic server (200) (see at least Holme: Figs. 1-4; P. [0100-104], ...Network interface 18 may be configured to allow data to be exchanged between device 10 and other vehicle devices 60 or other devices 62 attached to a network or networks 61, such as other computer systems or devices; P. [0217-220],...the at least on series string of battery cells and the one or more sensors are located on a vehicle, the vehicle further comprising a processor capable of being coupled to a server accessible to the processer through the server. ); and
a plurality of electronic client devices, the server (200) being in data connection with each of the plurality of electronic client devices via a wireless network, (Holme: Figs. 1-4; P. [0100-102], ...Network interface 18 may also include a wireless connection capability to a network 61 for accessing other devices 62, such as a mobile device, or a server hosting a vehicle and/or battery manufacturer resources site. The vehicle and/or battery manufacturer resources made available from the server may provide updates to the battery or the vehicle relating to the state of the battery predictions, and software updates...) each of the plurality of electronic client devices being arranged on a respective motor vehicle, each of the plurality of electronic client devices including a first electronic processor configured to (Holme: Figs. 3A&B; Figs. 4-5; P. [0096], ...The system includes a computing device (device 10) . The device 10 includes a processor 16 that runs the prediction module code 30 and accesses data 11 used by the battery model. The device 10 is connected to the BMS 210, BMS processor 228 and/or BMS memory 226 for access to data stored thereon relating to values for input parameters to the battery model. The device 10 may also be connected directly to sensors/controllers 209 associated with the vehicle's battery 208...)

    PNG
    media_image1.png
    517
    399
    media_image1.png
    Greyscale
perform real-time collection and storage of calculation input (X(t)) data on the corresponding motor vehicle for evaluation of a temperature of a unit requiring cooling on the corresponding motor vehicle, (see at least Holme: Table 3.2; Figs. 1-4; P. [0143-44], More specifically, one needs a method for generating the UTS using the real-time or contemporaneously gathered data from the automobile that can be translated into a target value for SOC...; P. [0149]; P. [0046]; P. [0015-16], According to the various embodiments, the PM may make predictions and/or decisions based on data provided by sensors that measure a physical state of the battery, as well as sensor and controller data that monitors or regulates a load current on the battery. The battery sensor data includes such things as a battery's existing temperature...P. [0016] Specific to the battery, e.g., age or number of cycles, capacity fade as a function of time, voltage fade as a function of time, impedance rise as a function of time...; Table 2), 
perform real-time collection and storage of temperature data of the unit requiring cooling (Holme: Figs. 3A&B; P. [0096]; P. [0081-82], ...Lookup tables may be arranged as key-value pairs, where the keys are the data items being searched (looked up) and the values are either the actual data or pointers to where the data are located; P. [0082], ...training a battery model and using the trained battery model to predict a battery state for a vehicle. The discussion makes reference to a supervised training process for a battery model. Semi-supervised or unsupervised training embodiments for a battery model are also contemplated; P. [0071]; P. [0107-108],...Processor 228 executes the code 36, 38 for making online battery state and vehicle/driver decision predictions using the updated model parameters received over the network.), 
predict using the collected calculation input data (X(t)), temperature data (T(t’)) at a future time of the unit requiring cooling based on a predictive mathematical model determined by the server unit (Holme: P. [0092-94], The prediction module 30 accesses the battery model 32 from memory and calls the learning component 34 when the prediction module 30 receives a signal indicating that a re-training event has occurred. Upon occurrence of such an event, the prediction module 30 (or learning component 34) accesses from memory the data needed to construct the ITS or UTS for training the battery model. These training sets are then used to train, validate and test the battery model. Upon completion of this training process (as described in greater detail, below) a re-trained, or new version of the battery model 32 is made available. Previous versions of the battery model 32 may be stored in memory or written over with the retrained battery model; P. [0182-195]) and 
enable the selective cooling in advance of the unit requiring cooling based on the predicted temperature data (T(t’)), wherein the server (200) includes a second electronic processor configured to receive the collected calculation input data (X(t)) and temperature data from each of the plurality of electronic client devices and, based on the received data (Holme: P. [0120],...a battery management system, such as BMS 210, can temporarily cease, turn on, modulate, or limit the active heating/cooling system based on the battery model's predicted state of the battery. Embodiments of active/passive heat exchangers for a battery and methods for implementing such devices...; P. [0258-260], ...wherein the vehicle has a processor configured for being coupled to a server located over one or more networks and the battery model is accessible through the server the method further comprising: uploading to the server the obtained data and receiving the trained battery model from the server; P. [0084-85], The model is trained using training sets. Each training set includes values for each one of the input parameters of the battery model. In the case of a supervised training, each training 
    PNG
    media_image2.png
    398
    348
    media_image2.png
    Greyscale
set also includes a value for each of the targets corresponding to the input parameter values. The purpose of the battery model (model) is to render an accurate prediction for one or more new battery states...to infer from new values...When certain events occur during use of the battery, the battery model is re-trained using update training sets (UTS), or the battery model is continuously trained whenever new training sets become available. The UTS may correspond to training sets generated as a vehicle is being used and after the battery has gone through several cycles of charging and discharging...; P. [0143-144], “generating the UTS using the real-time or contemporaneously gathered data...Alternatively the BMS may interpolate SOC values from a lookup table stored in memory...; P. [0163],...The learning module's memory may continuously receive and store the sensor data in its memory while the car is being used. Based on the type of use, the learning module will generate a new UTS from the data and train the model...”) and improve the predictive mathematical model (Func) or create a new predictive mathematical model (Func’’) (Holme: P. [0127], Next, the model was retrained (or retuned) using an updated training set (UTS) assembled from aged battery data. This updated model was then used to predict voltages from current values not previously experienced by the model. The updated model was more accurate at predicting battery voltage for an aged battery than the model version trained only on the ITS. A comparison of the voltage predictions versus the actual voltages for the aged battery is shown in FIG. 6C. Examiner interprets a model retrained using updated data for more accuracy as an example of an improved model.).
While Holme teaches an updated model, it does not explicitly disclose both optimized and improved. Additionally, while N is greater than or equal to 1, Holme does not explicitly teach multiple client units. 

    PNG
    media_image3.png
    379
    534
    media_image3.png
    Greyscale
However, in the same field of endeavor Gao discloses client devices (Gao: Figs. 1-2; P. [0023-25], The electric motor 12, the inverter 18 and the battery pack 16 are also connected to a heating/cooling subsystem 20 which operates to heat and/or cool the battery pack 16 , the inverter 18 and the electric motor 12 as required. The heating/ cooling subsystem 20 includes a temperature sensor 34 for the inverter 18 and the electric motor 12, a temperature sensor 36 for the battery pack 16...the heating/cooling subsystem 20 may simply be referred to as a cooling system 20, since, for the purposes described herein, the system 20 is described principally in relation to its ability to cool vehicle components (e.g. the battery pack 16). A vehicle control system 24 is connected to the electric motor 12, the inverter 18 and battery pack 16 and provides control signals to them in order to control the electric vehicle 10 pursuant to the driver's commands and to other embedded control logic.), 
storage of data; and optimize the model (Gao: Figs 1-2. P. [0031], The vehicle control system 24 stores in a memory 24M a thermal performance model 54 of the battery pack 16 and the heating/cooling subsystem 20. The model 54 may include data on a variety of battery operating characteristics...; P. [0027], “...manage various pumps, valves, compressors....and other such components of the heating/cooling subsystem 20...; P. [0031-33], The vehicle control system stores in a memory 24M a thermal performance model 54 of the battery pack 16 and the heating/cooling subsystem 20. The model 54 may include data on a variety of battery operating characteristics...; P. [0037], ...In practice, the operating characteristics may be monitors throughout the life of the electric vehicle and periodically adjusted in accordance with feedback from the data obtained via monitoring...; Examiner interprets periodic adjustment in accordance with feedback to contribute to the prevention of exceeding a threshold as an example of optimization. P. [0042],...USBT against the instant temperature of the battery pack 16 . If the instant temperature is less than the USBT control passes to step 76 in FIG. 2 B. If the instant temperature is greater than the USBT, control passes to a step 64 which computes when to turn on the heating/cooling subsystem 20 in order to avoid reaching the high threshold temperature during Level 3 charging...).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by Holme by implementing thermal management strategizing that considers an entire drive cycle disclosed by Gao. One of ordinary skill in the art would have been motivated to make this modification in order to improve the driving range of the vehicle while avoiding interruption of fast charging benefits. (Gao: P. [0007-8]).

Regarding claim 11, Holme teaches a cooling control method for a motor vehicle including a plurality of electronic client devices, each of the plurality of electronic client devices being arranged on a respective motor vehicle and each of the plurality of electronic client devices including a first electronic processor and an electronic server including a second electronic processor, (see at least Holme: Figs. 1-4; P. [0258-260]; P. [0047]; P. [0069-71], As used herein, the phrase "active battery temperature management," refers to a system comprising an actuator(e.g. a servomechanism) that modulates the temperature of the battery cell(s), stack, module, or pack in response to a control signal. The system includes a heating device, such as a heat exchanger, resistive heater or inductive heater, and a controller or control device, temperature sensor and optionally, battery sensors. The heating device is located in the space occupied by the battery. The heating device modulates temperature in response to a signal generated by the controller or control device, which can be an open-loop or closed-loop controller or control device... a sensor for measuring ambient temperatures...): 
the electronic server (200)  (see at least Holme: Figs. 1-4; P. [0100-104], ...Network interface 18 may be configured to allow data to be exchanged between device 10 and other vehicle devices 60 or other devices 62 attached to a network or networks 61, such as other computer systems or devices; P. [0217-220],...the at least on series string of battery cells and the one or more sensors are located on a vehicle, the vehicle further comprising a processor capable of being coupled to a server accessible to the processer through the server. ) being in data connection with each of the plurality of electronic client devices via a wireless network, (Holme: Figs. 1-4; P. [0100-102], ...Network interface 18 may also include a wireless connection capability to a network 61 for accessing other devices 62, such as a mobile device, or a server hosting a vehicle and/or battery manufacturer resources site. The vehicle and/or battery manufacturer resources made available from the server may provide updates to the battery or the vehicle relating to the state of the battery predictions, and software updates...; Holme: Figs. 3A&B; Figs. 4-5; P. [0096], ...The system includes a computing device (device 10). The device 10 includes a processor 16 that runs the prediction module code 30 and accesses data 11 used by the battery model. The device 10 is connected to the BMS 210, BMS processor 228 and/or BMS memory 226 for access to data stored thereon relating to values for input parameters to the battery model. The device 10 may also be connected directly to sensors/controllers 209 associated with the vehicle's battery 208...) the method comprising:
real-time collecting and storing of calculation input data (X(t)) by each of the plurality of electronic client devices on the corresponding motor vehicle; evaluating a temperature of a respective electronic client device requiring cooling on the motor vehicle (see at least Holme: Table 3.2; Figs. 1-4; P. [0143-44], More specifically, one needs a method for generating the UTS using the real-time or contemporaneously gathered data from the automobile that can be translated into a target value for SOC...; P. [0149]; P. [0015-16], According to the various embodiments, the PM may make predictions and/or decisions based on data provided by sensors that measure a physical state of the battery, as well as sensor and controller data that monitors or regulates a load current on the battery. The battery sensor data includes such things as a battery's existing temperature...P. [0016] Specific to the battery, e.g., age or number of cycles, capacity fade as a function of time, voltage fade as a function of time, impedance rise as a function of time...; Table 2), 
real-time collecting and storing of temperature data (T(t)) of the unit requiring cooling (Holme: Figs. 3A&B; P. [0096]; P. [0081-82], ...Lookup tables may be arranged as key-value pairs, where the keys are the data items being searched (looked up) and the values are either the actual data or pointers to where the data are located; P. [0082], ...training a battery model and using the trained battery model to predict a battery state for a vehicle. The discussion makes reference to a supervised training process for a battery model. Semi-supervised or unsupervised training embodiments for a battery model are also contemplated; P. [0071]; P. [0107-108],...Processor 228 executes the code 36, 38 for making online battery state and vehicle/driver decision predictions using the updated model parameters received over the network.), 
predicting, using the collected calculation input data (X(t)), temperature data (T(t’)) at a future time of the unit requiring cooling on the basis of a predictive mathematical model (Func) determined by the electronic server (200) via the respective first electronic processor (Holme: P. [0092-96], The prediction module 30 accesses the battery model 32 from memory and calls the learning component 34 when the prediction module 30 receives a signal indicating that a re-training event has occurred. Upon occurrence of such an event, the prediction module 30 (or learning component 34) accesses from memory the data needed to construct the ITS or UTS for training the battery model. These training sets are then used to train, validate and test the battery model. Upon completion of this training process (as described in greater detail, below) a re-trained, or new version of the battery model 32 is made available. Previous versions of the battery model 32 may be stored in memory or written over with the retrained battery model; P. [0182-195]); enabling the selective cooling in advance of the unit requiring cooling based on the predicted temperature data (T(t')), wherein the second electronic processor of the electronic server (200) is configured to receive the collected calculation input data (X(t)) and temperature data (T(t)) from each of the plurality of electronic client devices (Holme: P. [0096]; P. [0120],...a battery management system, such as BMS 210, can temporarily cease, turn on, modulate, or limit the active heating/cooling system based on the battery model's predicted state of the battery. Embodiments of active/passive heat exchangers for a battery and methods for implementing such devices...; P. [0258-260], ...wherein the vehicle has a processor configured for being coupled to a server located over one or more networks and the battery model is accessible through the server the method further comprising: uploading to the server the obtained data and receiving the trained battery model from the server; P. [0084-85], The model is trained using training sets. Each training set includes values for each one of the input parameters of the battery model. In the case of a supervised training, ...The purpose of the battery model (model) 
    PNG
    media_image1.png
    517
    399
    media_image1.png
    Greyscale
 is to render an accurate prediction for one or more new battery states...to infer from new values...When certain events occur during use of the battery, the battery model is re-trained using update training sets (UTS), or the battery model is continuously trained whenever new training sets become available. The UTS may correspond to training sets generated as a vehicle is being used...; P. [0143-144], “generating the UTS using the real-time or contemporaneously gathered data...Alternatively the BMS may interpolate SOC values from a lookup table stored in memory...; P. [0163],...The learning module's memory may continuously receive and store the sensor data in its memory while the car is being used. Based on the type of use, the learning module will generate a new UTS from the data and train the model...”) and based on the received data (X(t) and T(t)), optimize and improve the predictive mathematical model (Func) or create a new predictive mathematical model (Func") (Holme: P. [0127], Next, the model was retrained (or retuned) using an updated training set (UTS) assembled from aged battery data. This updated model was then used to predict voltages from current values not previously experienced by the model. The updated model was more accurate at predicting battery voltage for an aged battery than the model version trained only on the ITS. A comparison of the voltage predictions versus the actual voltages for the aged battery is shown in FIG. 6C. Examiner interprets a model retrained using updated data for more accuracy as an example of an improved model.).
While Holme teaches an updated model, it does not explicitly disclose both optimized and improved. Additionally, while N is greater than or equal to 1, Holme does not explicitly teach multiple client units. 
However, in the same field of endeavor Gao discloses client units (Gao: Figs. 1-2; P. [0023-25], The electric motor 12, the inverter 18 and the battery pack 16 are also connected to a heating/cooling subsystem 20 which operates to heat and/or cool the battery pack 16 , the inverter 18 and the electric motor 12 as required. The heating/ cooling subsystem 20 includes a temperature sensor 34 for the inverter 18 and the electric motor 12, a temperature sensor 36 for the battery pack 16...the heating/cooling subsystem 20 may simply be referred to as a cooling system 20...ability to cool vehicle components (e.g. the battery pack 16). A vehicle control system 24 is connected to the electric motor 12, the inverter 18 and battery pack 16 and provides control signals ...), 
storage of data; and optimizing the model (Gao: Figs 1-2. P. [0031], The vehicle control system 24 stores in a memory 24M a thermal performance model 54 of the battery pack 16 and the heating/cooling subsystem 20. The model 54 may include data on a variety of battery operating characteristics...; P. [0027], “...manage various pumps, valves, compressors....and other such components of the heating/cooling subsystem 20...; P. [0031-33], The vehicle control system stores in a memory 24M a thermal performance model 54 of the battery pack 16 and the heating/cooling subsystem 20. The model 54 may include data on a variety of battery operating characteristics...; P. [0037], ...In practice, the operating characteristics may be monitors throughout the life of the electric vehicle and periodically adjusted in accordance with feedback from the data obtained via monitoring...; Examiner interprets periodic adjustment in accordance with feedback to contribute to the prevention of exceeding a threshold as an example of optimization/improvement. P. [0042],...USBT against the instant temperature of the battery pack 16 . If the instant temperature is less than the USBT control passes to step 76 in FIG. 2 B. If the instant temperature is greater than the USBT, control passes to a step 64 which computes when to turn on the heating/cooling subsystem 20 in order to avoid reaching the high threshold temperature during Level 3 charging...).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by Holme by implementing thermal management strategizing that considers an entire drive cycle disclosed by Gao. One of ordinary skill in the art would have been motivated to make this modification in order to improve the driving range of the vehicle while avoiding interruption of fast charging benefits. (Gao: P. [0007-8]).

2.	Claims 2, 3, 5, 9, 12-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2020/0164763) in view of Gao et al. (US 2014/0012447) hereinafter “Gao”, as applied to claims 1 and 11 above, and further in view of Hummon (US 20170288401). 

Regarding claim 2, the combination of Holme and Gao teaches, the cooling control system for a motor vehicle as claimed in claim 1, wherein for the predictive mathematical model (Func) currently being used by each of the plurality of electronic client devices (Holme: P. [0127]; Gao: P. [0031-33]), 
While the combination of Holme and Gao teaches a vehicle using a mathematical model that involves input and temperature data, it does not explicitly teach the electronic server (200 that uses at least a portion of the calculation input data (X(t)) and at least a portion of the temperature data (T(t)) received from a respective electronic client device of the plurality of electronic client devices as an input and an output of the predictive mathematical model (Func) respective, to verify the predictive mathematical model (Func).

    PNG
    media_image4.png
    564
    365
    media_image4.png
    Greyscale
However, Hummon, is analogous art and discloses the server unit uses at least a portion of the calculation input data (X(t)) and at least a portion of the temperature data (T(t)) received from the client unit as an input and an output of the predictive mathematical model (Func) respectively, to verify whether the data matches the predictive mathematical model (Func) (Hummon: Fig. 2; Figs. 4-5; P. [0026], The computing devices and systems on which the orchestrated energy facility 110 and related components may be implemented may include a central processing unit...servers, and computer systems such as...; P. [0028-29], ...The optimize component is invoked by the facility to generate and implement a plan for an energy system that best satisfies a specified optimization goal or goals in a manner consistent with specified constraints over an optimization period. In block 210, the component obtains or generates one or more generic models based on the physics of the energy consuming device. Each generic model includes one or more inputs and one or more outputs and relates the inputs to the outputs. For example, an energy model for a building may include...As another example, an energy model for a battery-charging system may include inputs related to battery type, battery age, battery temperature, and so on...; P. [0031-32], The select modeling parameter set component is invoked by the facility to select an appropriate modeling parameter set for an optimization period. In block 510, the component identifies the energy system to be optimized using the modeling parameter set to be selected. For example, the component may receive an indication of a unique identifier of the energy system. In block 520, the component determines the conditions of the energy system and relevant environment for the optimization period... compares the determined condition information to modeling parameter sets in one or more modeling parameter set libraries to determine whether there is an exact match. In decision block 530, if there is an exact match, then the component continues...; P. [0016]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by the combination of Holme and Gao by implementing match verification of a model, disclosed by Hummon. One of ordinary skill in the art would have been motivated to make this modification in order to improve techniques for controlling an energy system, avoid inefficiencies, and prevent improper use. (Hummon: P. [0011]; P. [0033]).

Regarding claim 3, the combination of Holme, Gao, and Hummon teaches the cooling control system for a motor vehicle as claimed in claim 2, wherein, when a verification result of the electronic server indicated that an output of the predictive mathematical model (Func) does not match retrieved historical temperature data, the predictive mathematical model is replaced by the new predictive mathematical model (Func’’) (see at least Holme: P. [0127]; Gao: P. [0031-33]; Hummon: Fig. 2; Figs. 4-5; P. [0026]; P. [0029]; [0031-32], ...In block 520, the component determines the conditions of the energy system and relevant environment for the optimization period... compares the determined condition information to modeling parameter sets in one or more modeling parameter set libraries to determine whether there is an exact match. In decision block 530, if there is an exact match, then the component continues...In block 560, the component generates a blended modeling parameter set. In block 570, the component selects the blended modeling parameter set...; P. [0016-18]).
The Examiner find that the “modeling parameter sets in one or more modeling parameter set libraries,” in the Holme reference, teaches on “retrieved historical data” in the instant application.

Regarding claim 5, the combination of Holme, Gao, and Hummon teaches the cooling control system for a motor vehicle as claimed in claim 2, wherein, when a verification result of the electronic server indicates that an output of the predictive mathematical model (Func) matches retrieved historical data, the electronic server optimizes and improves the predictive mathematical model (Func) based on data already received, to generate an optimized and improved predicative mathematical model (Func’) (see at least Holme: P. [0127]; see at least Gao: P. [0027]; P. [0031-33]; P. [0037]; P. [0042]; Hummon: Fig. 2; Figs. 4-5; P. [0026], The computing devices and systems on which the orchestrated energy facility 110 and related components may be implemented may include a central processing unit...servers, and computer systems such as...; P. [0028-29]; P. [0031-32], The select modeling parameter set component is invoked by the facility to select an appropriate modeling parameter set for an optimization period. In block 510, the component identifies the energy system to be optimized using the modeling parameter set to be selected. For example, the component may receive an indication of a unique identifier of the energy system. In block 520, the component determines the conditions of the energy system and relevant environment for the optimization period... compares the determined condition information to modeling parameter sets in one or more modeling parameter set libraries to determine whether there is an exact match. In decision block 530, if there is an exact match, then the component continues...; P. [0016]).

Regarding claim 12, the combination of Holme and Gao teaches, the cooling control method for a motor vehicle as claimed in claim 11, wherein for the predictive mathematical model (Func) currently being used by each of the plurality of electronic client device (Holme: P. [0127]; Gao: P. [0031-33]), 
While the combination of Holme and Gao teaches a vehicle using a mathematical model that involves input and temperature data, it does not explicitly teach the electronic server that uses at least a portion of the calculation input data (X(t)) and at least a portion of the temperature data (T(t)) received from a respective electronic client device of the plurality of electronic client devices as an input and an output of the predictive mathematical model (Func) respective, to verify the predictive mathematical model (Func).
However, Hummon, is analogous art and discloses the server unit uses at least a portion of the calculation input data (X(t)) and at least a portion of the temperature data (T(t)) received from the client unit as an input and an output of the predictive mathematical model (Func) respectively, to verify whether the data matches the predictive mathematical model (Func) (Hummon: Fig. 2; Figs. 4-5; P. [0026], The computing devices and systems on which the orchestrated energy facility 110 and related components may be implemented may include a central processing unit...servers, and computer systems such as...; P. [0028-29]; P. [0031-32]; P. [0016]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control method disclosed by the combination of Holme and Gao by implementing match verification of a model, disclosed by Hummon. One of ordinary skill in the art would have been motivated to make this modification in order to improve techniques for controlling an energy system, avoid inefficiencies, and prevent improper use. (Hummon: P. [0011]; P. [0033]).

Regarding claim 13, the combination of Holme, Gao, and Hummon teaches the cooling control method for a motor vehicle as claimed in claim 12, wherein, when a verification result of the electronic server indicates that the predictive mathematical model (Func) does not match retrieved historical temperature data, the predictive mathematical model (Func) is replaced by the new predictive mathematical model (Func’’) (see at least Holme: P. [0127]; Gao: P. [0031-33]; Hummon: Fig. 2; Figs. 4-5; P. [0026]; P. [0029]; [0031-32], ...In block 520, the component determines the conditions of the energy system and relevant environment for the optimization period... compares the determined condition information to modeling parameter sets in one or more modeling parameter set libraries to determine whether there is an exact match. In decision block 530, if there is an exact match, then the component continues...In block 560, the component generates a blended modeling parameter set. In block 570, the component selects the blended modeling parameter set...; P. [0016-18]).

Regarding claim 15, the combination of Holme, Gao, and Hummon teaches the cooling control method for a motor vehicle as claimed in claim 12, wherein, when a verification result of the electronic server indicates that an output of the predictive mathematical model (Func) matches retrieve historical data, the electronic server optimizes and improves the predictive mathematical model (Func) based on data already received, to generate an optimized and improved predicative mathematical model (Func’)(see at least Holme: P. [0127]; see at least Gao: P. [0027]; P. [0031-33]; P. [0037]; P. [0042]; Hummon: Fig. 2; Figs. 4-5; P. [0026], The computing devices and systems on which the orchestrated energy facility 110 and related components may be implemented may include a central processing unit...servers, and computer systems such as...; P. [0028-29]; P. [0031-32]; P. [0016]).

3.	Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2020/0164763) in view of Gao et al. (US 2014/0012447) hereinafter “Gao”, further in view of Hummon (US 2017/0288401), as applied to claims 3 and 13 above, and further in view of Kojima et al. (US 2008/0073057) hereinafter “Kojima”. 

Regarding claim 4, the combination of Holme, Gao, and Hummon teaches the cooling control system for a motor vehicle as claimed in claim 3, wherein the new predictive mathematical model (Func’’) is selected based on data already received (see at least Holme: Fig. 1; P. [0100], ...The vehicle and/or battery manufacturer resources made available from the server may provide updates to the battery or the vehicle relating to state of battery predictions, and software updates such as cyber security patches...; P. [0127]).
While the combination of Holme, Gao, and Hummon teaches predictive modeling based on received data, it does not explicitly teach by the electronic server from a data memory of the electronic server or the new predictive mathematical (Func’’) is generated by the electronic server based on data already received. 

    PNG
    media_image5.png
    367
    424
    media_image5.png
    Greyscale
However, Kojima, is analogous art and discloses model by the server unit (two hundred) from a data memory of the server unit (two hundred) or the new predictive mathematical model (Func’’) is generated by the server unit based on data already received. (Kojima: Figs. 10-14; P. [0174],...  When the server 7 receives data such as the learning information D.sub.Ak, the server 7 stores the data in the storage unit 72 and builds the probabilistic model M.sub.Aqk (step S125). In this connection, the probabilistic model M.sub.Aqk is built according to the procedure shown in the flow chart of FIG. 7. The server 7 stores the probabilistic model M.sub.Aqk in the storage unit 72 and relates the probabilistic model M.sub.Aqk to ID of the passenger. After that, the server 7 returns the built probabilistic model M.sub.Aqk to the air conditioner body 3, which transmitted the learning information D.sub.Ak, by referring to ID of the vehicle (step S126). On the other hand, in step S123, when i.sub.Ak is not equal to n1*j, the controller 60' shifts the control to step S127; P. [0164],...The air conditioner 2 according to the third embodiment of the present invention includes an air conditioner body 3 mounted on the vehicle 4 and a server 7 arranged in a service center. The air conditioner body 3 can transmit data to the server 7 and receive data from the server 7 through the wireless communication network 8 such as a mobile phone network; P. [0167],...The server 7 is composed of a so-called data storage server or PC. The server 7 includes a wireless communicating unit 71 having a communication...wireless communication network 8...; P. [0022]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by the combination of Holme, Gao, and Hummon by implementing sever-built models based on received data, disclosed by Kojima. One of ordinary skill in the art would have been motivated to make this modification in order to allow for model building while avoiding heavy calculation load on a vehicle processor. (Kojima: P. [0007]; P. [0033]).

Regarding claim 6, the combination of Holme and Gao teaches the cooling control system for a motor vehicle as claimed in claim 1, wherein the new predictive mathematical model (Func’’)  or the optimized and improved predictive mathematical model (Func’) is sent to the respective electronic client device (Holme: P. [0224]; [0047], P. [0258-260],...the vehicle has a processor configured for being coupled to a server located over one or more networks and the battery model is accessible through the server, the method further comprising: uploading to the server the obtained data, and receiving the trained battery model from the server; Gao: P. [0031-33]; P. [0037]).
While the combination of Holme and Gao teaches model uploading and receiving, it does not explicitly teach for use and is stored in a data memory of the electronic server.
However, Kojima, is analogous art and discloses model sent to the client unit for use and it stored in a data memory of the server unit (200) (Kojima: Figs. 10-14; P. [0174],...When it is judged that i.sub.Ak=n1*j, the controller 60' transmits the learning information D.sub.Ak, which is stored in the storage unit 61 and related to the passenger and the setting operation number k, to the server 7 together with passenger ID and vehicle ID (step S124). When the server 7 receives data such as the learning information D.sub.Ak, the server 7 stores the data in the storage unit 72 and builds the probabilistic model M.sub.Aqk (step S125). In this connection, the probabilistic model M.sub.Aqk is built according to the procedure shown in the flow chart of FIG. 7. The server 7 stores the probabilistic model M.sub.Aqk in the storage unit 72 and relates the probabilistic model M.sub.Aqk to ID of the passenger. After that, the server 7 returns the built probabilistic 
    PNG
    media_image6.png
    442
    570
    media_image6.png
    Greyscale
model M.sub.Aqk to the air conditioner body 3, which transmitted the learning information D.sub.Ak, by referring to ID of the vehicle (step S126). On the other hand, in step S123, when i.sub.Ak is not equal to n1*j, the controller 60' shifts the control to step S127; P. [0164],...The air conditioner 2 according to the third embodiment of the present invention includes an air conditioner body 3 mounted on the vehicle 4 and a server 7 arranged in a service center. The air conditioner body 3 can transmit data to the server 7 and receive data from the server 7 through the wireless communication network 8 such as a mobile phone network; P. [0167],...The server 7 is composed of a so-called data storage server or PC. The server 7 includes a wireless communicating unit 71 having a communication interface for performing wireless communication so that data can be transmitted and received through the wireless communication network 8...; P. [0022]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by the combination of Holme and Gao by implementing server memory, disclosed by Kojima. One of ordinary skill in the art would have been motivated to make this modification in order to allow for model building while avoiding heavy calculation load on a vehicle processor. (Kojima: P. [0007]; P. [0033]).

Regarding claim 14, the combination of Holme, Gao, and Hummon teaches the cooling control method for a motor vehicle as claimed in claim 13, wherein the new predictive mathematical model (Func’’) is selected based on data already received (Holme: Fig. 1; P. [0100], ...The vehicle and/or battery manufacturer resources made available from the server may provide updates to the battery or the vehicle relating to state of battery predictions, and software updates such as cyber security patches...; P. [0127]).
While the combination of Holme, Gao, and Hummon teaches predictive modeling based on received data, it does not explicitly teach by the electronic server from a data memory of the electronic server or the new predictive mathematical model (Func’’)  is generated by the electronic server based on data already received. 

    PNG
    media_image5.png
    367
    424
    media_image5.png
    Greyscale
However, Kojima, is analogous art and discloses model by the server unit (two hundred) from a data memory of the server unit (two hundred) or the new predictive mathematical model (Func’’)  is generated by the server unit based on data already received. (Kojima: Figs. 10-14; P. [0174],...  When the server 7 receives data such as the learning information D.sub.Ak, the server 7 stores the data in the storage unit 72 and builds the probabilistic model M.sub.Aqk (step S125). In this connection, the probabilistic model M.sub.Aqk is built according to the procedure shown in the flow chart of FIG. 7. The server 7 stores the probabilistic model M.sub.Aqk in the storage unit 72 and relates the probabilistic model M.sub.Aqk to ID of the passenger. After that, the server 7 returns the built probabilistic model M.sub.Aqk to the air conditioner body 3, which transmitted the learning information D.sub.Ak, by referring to ID of the vehicle (step S126). On the other hand, in step S123, when i.sub.Ak is not equal to n1*j, the controller 60' shifts the control to step S127; P. [0164],...The air conditioner 2 according to the third embodiment of the present invention includes an air conditioner body 3 mounted on the vehicle 4 and a server 7 arranged in a service center. The air conditioner body 3 can transmit data to the server 7 and receive data from the server 7 through the wireless communication network 8 such as a mobile phone network; P. [0167], ...The server 7 is composed of a so-called data storage server or PC. The server 7 includes a wireless communicating unit 71 having a communication interface for performing wireless communication so that data can be transmitted and received through the wireless communication network 8...; P. [0022]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control method disclosed by the combination of Holme, Gao, and Hummon by implementing sever-built models based on received data, disclosed by Kojima. One of ordinary skill in the art would have been motivated to make this modification in order to allow for model building while avoiding heavy calculation load on a vehicle processor. (Kojima: P. [0007]; P. [0033]).

Regarding claim 16, the cooling control method for a motor vehicle as claimed in claim 14, wherein the new predictive mathematical model (Func’’) or the optimized and improved predictive mathematical model (Func’) is sent to the respective electronic client device (Holme: P. [0224]; [0047], P. [0258-260],...the vehicle has a processor configured for being coupled to a server located over one or more networks and the battery model is accessible through the server, the method further comprising: uploading to the server the obtained data, and receiving the trained battery model from the server; Gao: P. [0031-33]; P. [0037]).
While the combination of Holme and Gao teaches model uploading and receiving, it does not explicitly teach for use and is stored in a data memory of the electronic server.
However, Kojima, is analogous art and discloses model sent to the client unit for use and it stored in a data memory of the server unit (200) (Kojima: Figs. 10-14; P. [0174],...When it is judged that i.sub.Ak=n1*j, the controller 60' transmits the learning information D.sub.Ak, which is stored in the storage unit 61 and related to the passenger and the setting operation number k, to the server 7 together with passenger ID and vehicle ID (step S124). When the server 7 receives data such as the learning information D.sub.Ak, the server 7 stores the data in the storage unit 72 and builds the probabilistic model M.sub.Aqk (step S125). In this connection, the probabilistic model M.sub.Aqk is built according to the procedure shown in the flow chart of FIG. 7. The server 7 stores the probabilistic model M.sub.Aqk in the storage unit 72 and relates the probabilistic model M.sub.Aqk to ID of the passenger...On the other hand, in step S123, when i.sub.Ak is not equal to n1*j, the controller 60' shifts the control to step S127; 
    PNG
    media_image6.png
    442
    570
    media_image6.png
    Greyscale
 P. [0164],...The air conditioner 2 according to the third embodiment of the present invention includes an air conditioner body 3 mounted on the vehicle 4 and a server 7 arranged in a service center. The air conditioner body 3 can transmit data to the server 7 and receive data from the server 7 through the wireless communication network 8 such as a mobile phone network; P. [0167], ...The server 7 is composed of a so-called data storage server or PC. The server 7 includes a wireless communicating unit 71 having a communication interface for performing wireless communication so that data can be transmitted and received through the wireless communication network 8...; P. [0022]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by the combination of Holme and Gao by implementing server memory, disclosed by Kojima. One of ordinary skill in the art would have been motivated to make this modification in order to allow for model building while avoiding heavy calculation load on a vehicle processor. (Kojima: P. [0007]; P. [0033]).

4.	Claims 7, 10, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2020/0164763) in view of Gao et al. (US 2014/0012447) hereinafter “Gao”, as applied to claims 1 and 11 above, and further in view of Fleckenstein et al. (US 2014/0012445) hereinafter “Fleckenstein”. 

Regarding claim 7, the combination of Holme and Gao teaches, the cooling control system for a motor vehicle as claimed in claim 1, further comprising a heat dissipation unit for the unit requiring cooling in the motor vehicle, (Holme: P. [0224]; [0047]; P. [0071]; P. [0258-260]) the corresponding electronic client device of the plurality of electronic client devices starts the dissipation unit, cooling the unit requiring cooling in advance (Gao: Fig. 1; P. [0042]; P. [0049]).
 While the combination of Holme and Gao teaches comparison of instant temperature to a limit, it does not explicitly teach and when the predicted temperature data (T(t’)) is greater than a specified value (Tlim).
However, in the same field of endeavor, Fleckenstein discloses and when the predicted temperature data is greater than a specified value the corresponding client unit starts the dissipation unit, cooling the unit requiring cooling in advance (Fleckenstein: P. [0025], ...In the two-point temperature control system of an electrochemical energy storage device with a liquid cooling device and determination of the temperature of the battery cells, the switching parameters of the cooling device are shifted as a function of the vehicle signals and the signals of the storage device...energy storage device is operated more efficiently without increasing the risk of exceeding the maximum permissible limit temperature...Performance restrictions of the energy storage device owing to too high a temperature are avoided, since extreme loads are predicted. The reduced number of switch-on and switch-off events of the cooling device...; P. [0030],...vehicle operating data may include, in addition to the ambient temperature, the profile of a route that will come up next at time t. The route to be travelled can be calculated, for example, by a GPS navigation system. The characteristic features of an upcoming trip can be used by the temperature control method as an input variable. A characteristic feature of a route to be travelled is, for example, a cluster of curves or slopes. In addition to the route data, additional information can be received by way of a communication system, for example via a GSM connection. This additional information includes, for example, reports on the traffic conditions. Data on the current traffic condition can complement the route data in a useful way. For example, frequent startup and braking actions can be expected along a route with a high volume of traffic or congestion...; P. [0002]; P. [0005]; P. [0007-11],...
At a high rate of temperature increase, it is necessary to activate the cooling device at a lower temperature, so that the maximum permissible limit temperature of the electrochemical energy storage device is not exceeded at any time due to the thermal inertia of the system...). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by the combination of Holme and Gao by controlling cooling based on a maximum temperature limit, disclosed by Fleckenstein. One of ordinary skill in the art would have been motivated to make this modification in order to exhibit a higher energy efficiency, extend the life of cooling components, avoid accelerated battery ageing and improve overall energy balance. (Fleckenstein: P. [0004]; P. [0009]; P. [0013]).

Regarding claim 10, the combination of Holme and Gao teaches, the cooling control system for a motor vehicle as claimed in claim 1, wherein the calculation input data (X(t)) includes (Holme: P. [0127]; Table 3.2; Figs. 1-4; P. [0143-44]; P. [0149]; P. [0015-16]; Gao: P. [0031-33]; P. [0037]).
While the combination of Holme and Gao teaches at least some data used as input for calculation, it does not explicitly teach either or both operating parameter data of the unit requiring cooling and road condition data of the motor vehicle, the road condition data being obtained from either or both real-time navigation and satellite positioning data of the motor vehicle.
However, in the same field of endeavor, Fleckenstein discloses wherein the calculation input data (X(t)) includes (Fleckenstein: P. [0008]; P. [0016], the vehicle operating data can include a time-dependent record...; P. [0010], According to a preferred embodiment of the present invention, the energy storage device data include a record of the actual temperature value of the electrochemical energy storage device as a function of time, in order to determine a time-dependent temperature gradient from the record of the actual temperature value...) either or both operating parameter data of the unit requiring cooling and road condition data of the motor vehicle, the road condition data being obtained from either or both real-time navigation and satellite positioning data of the motor vehicle (Fleckenstein: P. [0007-11], ...At a high rate of temperature increase, it is necessary to activate the cooling device at a lower temperature, so that the maximum permissible limit temperature of the electrochemical energy storage device is not exceeded at any time...; P. [0025]; [0030], “...vehicle operating data may include, in addition to the ambient temperature, the profile of a route that will come up next at time t. The route to be travelled can be calculated, for example, by a GPS navigation system. The characteristic features of an upcoming trip can be used by the temperature control method as an input variable. A characteristic feature of a route to be travelled is, for example, a cluster of curves or slopes. In addition to the route data, additional information can be received by way of a communication system, for example via a GSM connection. This additional information includes, for example, reports on the traffic conditions. Data on the current traffic condition can complement the route data in a useful way...).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system, disclosed by the combination of Holme and Gao by implementing cooling control based on road navigation data, disclosed by Fleckenstein. One of ordinary skill in the art would have been motivated to make this modification in order to extend the life of cooling components. Additionally, prevention of temperature exceeding maximum limit contributes to avoiding accelerated battery ageing and improving overall energy balance. (Fleckenstein: P. [0009]; P. [0013]).

Regarding claim 17, the combination of Holme and Gao teaches, the cooling control method for a motor vehicle as claimed in claim 11, further comprising a heat dissipation unit for the unit requiring cooling in the motor vehicle, (Holme: P. [0224]; [0047]; P. [0071]; P. [0258-260]). the corresponding electronic client device of the plurality of electronic client devices activates the heat dissipation unit, cooling the unit requiring cooling in advance (Gao: Fig. 1; P. [0042]; P. [0049]).
 While the combination of Holme and Gao teaches comparison of instant temperature to a limit, it does not explicitly teach and when the predicted temperature data (T(t’)) is greater than a specified value (Tlim).
However, in the same field of endeavor, Fleckenstein discloses and when the predicted temperature data is greater than a specified value the corresponding client unit starts the dissipation unit, cooling the unit requiring cooling in advance (Fleckenstein: P. [0025], ...In the two-point temperature control system of an electrochemical energy storage device with a liquid cooling device and determination of the temperature of the battery cells, the switching parameters of the cooling device are shifted as a function of the vehicle signals and the signals of the storage device...energy storage device is operated more efficiently without increasing the risk of exceeding the maximum permissible limit temperature...Performance restrictions of the energy storage device owing to too high a temperature are avoided, since extreme loads are predicted. The reduced number of switch-on and switch-off events of the cooling device...; P. [0030],...vehicle operating data may include, in addition to the ambient temperature, the profile of a route that will come up next at time t. The route to be travelled can be calculated, for example, by a GPS navigation system. The characteristic features of an upcoming trip can be used by the temperature control method as an input variable. A characteristic feature of a route to be travelled is, for example, a cluster of curves or slopes. In addition to the route data, additional information can be received by way of a communication system, for example via a GSM connection. This additional information includes, for example, reports on the traffic conditions. Data on the current traffic condition can complement the route data in a useful way. For example, frequent startup and braking actions can be expected along a route with a high volume of traffic or congestion...; P. [0002]; P. [0005]; P. [0007-11],...
At a high rate of temperature increase, it is necessary to activate the cooling device at a lower temperature, so that the maximum permissible limit temperature of the electrochemical energy storage device is not exceeded at any time due to the thermal inertia of the system...). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control method disclosed by the combination of Holme and Gao by controlling cooling based on a maximum temperature limit, disclosed by Fleckenstein. One of ordinary skill in the art would have been motivated to make this modification in order to exhibit a higher energy efficiency, extend the life of cooling components, avoid accelerated battery ageing and improve overall energy balance. (Fleckenstein: P. [0004]; P. [0009]; P. [0013]).

Regarding claim 19, the combination of Holme and Gao teaches, the cooling control method for a motor vehicle as claimed in claim 11, wherein the calculation input data (X(t)) includes (Holme: P. [0127]; Table 3.2; Figs. 1-4; P. [0143-44]; P. [0149]; P. [0015-16]; Gao: P. [0031-33]; P. [0037]).
While the combination of Holme and Gao teaches at least some data used as input for calculation, it does not explicitly teach either or both operating parameter data of the unit requiring cooling and road condition data of the motor vehicle, the road condition data being obtained from either or both real-time navigation and satellite positioning data of the motor vehicle.
However, in the same field of endeavor, Sawada wherein the calculation input data (X(t)) includes (Fleckenstein: P. [0008]; P. [0016], the vehicle operating data can include a time-dependent record...; P. [0010], According to a preferred embodiment of the present invention, the energy storage device data include a record of the actual temperature value of the electrochemical energy storage device as a function of time, in order to determine a time-dependent temperature gradient from the record of the actual temperature value...) either or both operating parameter data of the unit requiring cooling and road condition data of the motor vehicle, the road condition data being obtained from either or both real-time navigation and satellite positioning data of the motor vehicle (Fleckenstein: P. [0007-11], ...At a high rate of temperature increase, it is necessary to activate the cooling device at a lower temperature, so that the maximum permissible limit temperature of the electrochemical energy storage device is not exceeded at any time...; P. [0025]; [0030], “...vehicle operating data may include, in addition to the ambient temperature, the profile of a route that will come up next at time t. The route to be travelled can be calculated, for example, by a GPS navigation system. The characteristic features of an upcoming trip can be used by the temperature control method as an input variable. A characteristic feature of a route to be travelled is, for example, a cluster of curves or slopes. In addition to the route data, additional information can be received by way of a communication system, for example via a GSM connection. This additional information includes, for example, reports on the traffic conditions. Data on the current traffic condition can complement the route data in a useful way...).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control method, disclosed by the combination of Holme and Gao by implementing cooling control based on road navigation data, disclosed by Fleckenstein. One of ordinary skill in the art would have been motivated to make this modification in order to extend the life of cooling components. Additionally, prevention of temperature exceeding maximum limit contributes to avoiding accelerated battery ageing and improving overall energy balance. (Fleckenstein: P. [0009]; P. [0013]).

Regarding claim 21, the combination of Holme and Gao teaches an electronic client device configured to be mounted on a motor vehicle, the electronic client device including a first electronic processor configured to (see at least Holme: Figs. 1-5; P. [0047], ...a computer processor capable of performing mathematical...; P. [0096], ...The system includes a computing device (device 10) . The device 10 includes a processor 16 that runs the prediction module code 30 and accesses data 11 used by the battery model. The device 10 is connected to the BMS 210, BMS processor 228 and/or BMS memory 226 for access to data stored thereon relating to values for input parameters to the battery model. The device 10 may also be connected directly to sensors/controllers 209 associated with the vehicle's battery 208...; P. [0069-71]; P. [0100-104],): 
perform real-time collection and storage of calculation input (X(t)) data on the motor vehicle which is used to evaluate a temperature of a unit requiring cooling on the motor vehicle, (see at least Holme: Table 3.2; Figs. 1-4; P. [0143-44], More specifically, one needs a method for generating the UTS using the real-time or contemporaneously gathered data from the automobile that can be translated into a target value for SOC...; P. [0149]; P. [0015-16], According to the various embodiments, the PM may make predictions and/or decisions based on data provided by sensors that measure a physical state of the battery, as well as sensor and controller data that monitors or regulates a load current on the battery. The battery sensor data includes such things as a battery's existing temperature...; P[0046]; P. [0016] Specific to the battery, e.g., age or number of cycles, capacity fade as a function of time, voltage fade as a function of time, impedance rise as a function of time...; Table 2), 
perform real-time collection and storage of temperature data of the unit requiring cooling (Holme: Figs. 3A&B; P. [0081-82], ...Lookup tables may be arranged as key-value pairs, where the keys are the data items being searched (looked up) and the values are either the actual data or pointers to where the data are located; P. [0082], ...training a battery model and using the trained battery model to predict a battery state for a vehicle. The discussion makes reference to a supervised training process for a battery model. Semi-supervised or unsupervised training embodiments for a battery model are also contemplated; P. [0071]; P. [0107-108],...Processor 228 executes the code 36, 38 for making online battery state and vehicle/driver decision predictions using the updated model parameters received over the network; P. [0092]), the client unit being in data connection via a wireless network with a plurality of electronic client devices each arranged on a respective motor vehicle and an electronic server (200) including a second electronic processor, each of the plurality of electronic client devices providing additional data including real-time calculation input data (X(t)) and temperature data (T(t)) (see at least Holme: Figs. 1-4; P. [0100-102]), 
predict, using the collected calculation input data (X(t)), temperature data (T(t’)) at a future time of the unit requiring cooling based on a predictive mathematical model determined by the electronic server of the cooling control system (Holme: P. [0092-94], The prediction module 30 accesses the battery model 32 from memory and calls the learning component 34 when the prediction module 30 receives a signal indicating that a re-training event has occurred. Upon occurrence of such an event, the prediction module 30 (or learning component 34) accesses from memory the data needed to construct the ITS or UTS for training the battery model. These training sets are then used to train, validate and test the battery model. Upon completion of this training process (as described in greater detail, below) a re-trained, or new version of the battery model 32 is made available. Previous versions of the battery model 32 may be stored in memory or written over with the retrained battery model; P. [0182-195]), wherein a heat dissipation unit is provided for the unit requiring cooling in the motor vehicle, (Holme: P. [0224]; [0047]; P. [0071]; P. [0258-260]) and the electronic client device activates the heat dissipation unit, cooling the unit requiring cooling in advance (Gao: Figs 1-2. P. [0031]; P. [0027]; P. [0031-33]; P. [0037],P. [0042]; P. [0049]).
 While the combination of Holme and Gao teaches comparison of instant temperature to a limit, it does not explicitly teach and when the predicted temperature data (T(t’)) is greater than a specified value (Tlim).
However, in the same field of endeavor, Fleckenstein discloses and when the predicted temperature data (T(t’)) is greater than a specified value (Tlim) the corresponding client unit starts the dissipation unit, cooling the unit requiring cooling in advance (Fleckenstein: P. [0025], ...In the two-point temperature control system of an electrochemical energy storage device with a liquid cooling device and determination of the temperature of the battery cells, the switching parameters of the cooling device are shifted as a function of the vehicle signals and the signals of the storage device...energy storage device is operated more efficiently without increasing the risk of exceeding the maximum permissible limit temperature...Performance restrictions of the energy storage device owing to too high a temperature are avoided, since extreme loads are predicted. The reduced number of switch-on and switch-off events of the cooling device...; P. [0030],...vehicle operating data may include, in addition to the ambient temperature, the profile of a route that will come up next at time t. The route to be travelled can be calculated, for example, by a GPS navigation system. The characteristic features of an upcoming trip can be used by the temperature control method as an input variable. A characteristic feature of a route to be travelled is, for example, a cluster of curves or slopes. In addition to the route data, additional information can be received by way of a communication system, for example via a GSM connection. This additional information includes, for example, reports on the traffic conditions. Data on the current traffic condition can complement the route data in a useful way. For example, frequent startup and braking actions can be expected along a route with a high volume of traffic or congestion...; P. [0002]; P. [0005]; P. [0007-11],...At a high rate of temperature increase, it is necessary to activate the cooling device at a lower temperature, so that the maximum permissible limit temperature of the electrochemical energy storage device is not exceeded at any time due to the thermal inertia of the system...). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the client unit disclosed by the combination of Holme and Gao by controlling cooling based on a maximum temperature limit, disclosed by Fleckenstein. One of ordinary skill in the art would have been motivated to make this modification in order to exhibit a higher energy efficiency, extend the life of cooling components, avoid accelerated battery ageing and improve overall energy balance. (Fleckenstein: P. [0004]; P. [0009]; P. [0013]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2020/0164763) in view of Gao et al. (US 2014/0012447) hereinafter “Gao”, as applied to claims 1 and 11 above, and further in view of Sawada et al. (US 2011/0106358) hereinafter “Sawada”. 

Regarding claim 8, the combination of Holme, Gao, and Fleckenstein teaches, the cooling control system for a motor vehicle as claimed in claim 7, wherein the predictive mathematical model (Func) used on each electronic client device of the plurality of electronic client devices, of the motor vehicle (Holme: P. [0127]; P. [0224]; [0047]; P. [0071]; P. [0258-260]; Gao: P. [0031-33]; P. [0037]).
 The combination of Holme, Gao and Fleckenstein teaches at least a battery and inverter on a motor vehicle, it does not explicitly teach actively selected by a driver.
However, in the same field of endeavor, Sawada discloses model (function) is actively selected by a driver of the motor vehicle. (Sawada: P. [0087], ...it is arranged for the second cooling mode to be selected when the driver has manually selected that second cooling mode, irrespective of the results of determination of cooling mode by the control device 23B, and it is arranged for the first cooling mode to be selected if the result of manual selection of cooling mode and also the result of determination of cooling mode by the control device 23B are both the first cooling mode, accordingly it is possible to perform cooling in the second cooling mode that provides a high cooling capability while according priority to the wishes of the driver of this electric vehicle, when he considers that he wishes to increase the cooling capability according to his driving preferences, or according to the weather conditions while driving or the traveling conditions or the like...; P. [0096-97]; P. [0118], ...a control device 23 that controls a target torque for the motor 1 and the operational state of a cooling system 50 according to the state of operation by the driver and the state of the cooling system 50, and the cooling system 50 that cools the inverter power supply 2 and the motor 1. In the following, in particular, the motor 1, the inverter power supply 2, and the speed reduction device 52 will be termed "drive components".).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control system disclosed by the combination of Holme, Gao, and Fleckenstein by implementing the driver selection of cooling mode, disclosed by Sawada. One of ordinary skill in the art would have been motivated to make this modification in order to effectively supplement automatic selection with manual selection and to control cooling according to intention of driver with a higher cooling capacity (Sawada: P. [0140]).

Regarding claim 18, the combination of Holme, Gao, and Fleckenstein teaches, the cooling control method for a motor vehicle as claimed in claim 17, wherein the predictive mathematical model (Func) used on each of the plurality of electronic client devices, of the motor vehicle (Holme: P. [0127]; P. [0224]; [0047]; P. [0071]; P. [0258-260]; Gao: P. [0031-33]; P. [0037]).
 The combination of Holme, Gao and Fleckenstein teaches at least a battery and inverter on a motor vehicle, it does not explicitly teach actively selected by a driver.
However, in the same field of endeavor, Sawada discloses model (Func) is actively selected by a driver of the motor vehicle. (Sawada: P. [0087], ...it is arranged for the second cooling mode to be selected when the driver has manually selected that second cooling mode, irrespective of the results of determination of cooling mode by the control device 23B, and it is arranged for the first cooling mode to be selected if the result of manual selection of cooling mode and also the result of determination of cooling mode by the control device 23B are both the first cooling mode, accordingly it is possible to perform cooling in the second cooling mode that provides a high cooling capability while according priority to the wishes of the driver of this electric vehicle, when he considers that he wishes to increase the cooling capability according to his driving preferences, or according to the weather conditions while driving or the traveling conditions or the like...; P. [0096-97]; P. [0118], ...a control device 23 that controls a target torque for the motor 1 and the operational state of a cooling system 50 according to the state of operation by the driver and the state of the cooling system 50, and the cooling system 50 that cools the inverter power supply 2 and the motor 1...).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control method disclosed by the combination of Holme, Gao and Fleckenstein by implementing the driver selection of cooling mode, disclosed by Sawada. One of ordinary skill in the art would have been motivated to make this modification in order to effectively supplement automatic selection with manual selection and to control cooling according to intention of driver with a higher cooling capacity (Sawada: P. [0140]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2020/0164763) in view of Gao et al. (US 2014/0012447) hereinafter “Gao”, as applied to claims 1 and 11 above, and further in view of Wentai et al. (WO 2018218520) hereinafter “Wentai”. 

Regarding claim 9, the combination of Holme and Gao teaches, the cooling control system for a motor vehicle as claimed in claim 1, wherein, the predictive mathematical model of (Holme: P. [0127]; Table 3.2; Figs. 1-4; P. [0143-44]; P. [0149]; P. [0015-16]; Gao: P. [0031-33]; P. [0037]).
While the combination of Holme and Gao does teach electronic server unit (200), it does not explicitly disclose based on data from multiple client units, determining whether the one of the plurality of electronic client devices matches data thereof. 
However, Wentai is analogous art and discloses based on data from multiple client units (1, 2, ..., N), the server unit (200) determines whether the model of one of the multiple client units (1, 2, ..., N) matches data thereof (Wentai: page 5, ... updated file corresponding to the searched predetermined model to the data update device, wherein the data update device updates the ECU data of the vehicle according to the acquired update file corresponding to the predetermined model. The method is to send the system data of different models of vehicles to the server for backup...the corresponding update data can be obtained directly through the server, which is convenient and quick, without It is then updated by 
    PNG
    media_image7.png
    535
    680
    media_image7.png
    Greyscale
the car brand's service organization or other specialized car service agencies...S305, a command for acquiring a predetermined vehicle type update file is sent to the server, so that the server acquires the command of the predetermined vehicle type update file, and according to the command, matching and the updated file corresponding to the plurality of vehicle models stored in advance An update file corresponding to the predetermined model, and sending the updated file corresponding to the found model to the data update device; Page 2, ...a matching unit, configured to match, according to the command, an update file corresponding to the predetermined model in an update file corresponding to a plurality of pre-stored vehicle models...send the updated update file corresponding to the searched predetermined model to the data update device, so that the data update device updates the ECU data of the vehicle according to the acquired update file corresponding to the predetermined model.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control method, disclosed by the combination of Holme and Gao by implementing cooling control based on road navigation data, disclosed by Wentai. One of ordinary skill in the art would have been motivated to make this modification in order to provide convenient and quick access to data (Wentai: Page. [3]).

Regarding claim 20, the combination of Holme and Gao teaches, the cooling control method for a motor vehicle as claimed in claim 11, wherein, the predictive mathematical model of (Holme: P. [0127]; Table 3.2; Figs. 1-4; P. [0143-44]; P. [0149]; P. [0015-16]; Gao: P. [0031-33]; P. [0037]).
While the combination of Holme and Gao does teach electronic server unit (200), it does not explicitly disclose based on data from multiple electronic client devices of the plurality of electronic client devices, determines whether one of the multiple electronic client devices matches data thereof. 
However, Wentai is analogous art and discloses based on data from multiple client units (1, 2, ..., N), the server unit (200) determines whether the predictive mathematical model of one of the multiple client units (1, 2, ..., N) matches data thereof (Wentai: page 5, ... updated file corresponding to the searched predetermined model to the data update device, wherein the data update device updates the ECU data of the vehicle according to the acquired update file corresponding to the predetermined model. The method is to send the system data of different models of vehicles to the server for backup. When the automobile user needs to update some data or some data of the own system, the corresponding update data can be obtained directly through the server, which is convenient and quick, without It is then updated by the car brand's service organization or other specialized car service agencies...S305, a command for acquiring a predetermined vehicle type update file is sent to the server, so that the server acquires the command of the predetermined vehicle type update file, and according to the command, matching and the updated file corresponding to the plurality of vehicle models stored in advance An update file corresponding to the predetermined model, and sending the updated file corresponding to the found model to the data update device; Page 2, ...a matching unit, configured to match, according to the command, an update file corresponding to the predetermined model in an update file corresponding to a plurality of pre-stored vehicle models...send the updated update file corresponding to the searched predetermined model to the data update device, so that the data update device updates the ECU data of the vehicle according to the acquired update file corresponding to the predetermined model.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling control method, disclosed by the combination of Holme and Gao by implementing cooling control based on road navigation data, disclosed by Wentai. One of ordinary skill in the art would have been motivated to make this modification in order to provide convenient and quick access to data (Wentai: Page. [3]).

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection.  
2.	Although the Applicant has amended claims by amending and/or revising some or certain limitations/features into recently amended independent/dependent claims by re-phrasing or modifying some verbiage and claim language, the Examiner finds that scope of the claims has not changed, although language-wise the amended claims look and sound differently from how they looked and sounded when were originally filed. The Examiner also finds that the scope of the amended claims that has not changed resulted in maintaining the same number of the same previously cited prior art references that have not changed as well. Therefore, it is believed that the rejection should be maintained.
3.	Applicant argues, on pages 13-14 of the remarks, filed 08/13/2021, that “Holme and Gao fail to teach or suggest the claimed, in the amended claim 1, subject matter;” that “Holme does not teach that data from other vehicles is utilized by the model;” that “Holme fails to teach or suggest the above-cited subject matter,” that “Gao fails to cure the deficiencies of Holme;” that “Gao fails to teach or suggest the claimed system of electronic client devices and server,” that “Gao and Holme, taken alone or in combination, fail to teach or suggest the subject matter of amended independent claim 1,” BUT, HOWER, Applicant does not provide any evidence to, or explanation about, or support for WHY Holme and Gao fail to teach or suggest the claimed, in the amended claim 1, subject matter; OR WHY Holme does not teach that data from other vehicles is utilized by the model; OR WHY Holme fails to teach or suggest the above-cited subject matter; OR WHY Gao fails to cure the deficiencies of Holme; OR WHY Gao fails to teach or suggest the claimed system of electronic client devices and server; OR WHY Gao and Holme, taken alone or in combination, fail to teach or suggest the subject matter of amended independent claim 1.
	Applicant states, on pages 13-14 of the remarks, filed 08/13/2021, that, in Applicant’s opinion/believing “Holme generally teaches a predictive learning model for estimating a battery state of a vehicle battery;” that “… Holme teaches that the model utilizes information unique to the vehicle, such as data from other devices/subsystems of the vehicle,” that “Gao generally teaches a cooling system for a battery pack of a vehicle;” that “Gao, like Holme, teaches a thermal model that utilizes data only from a single vehicle;” BUT, HOWER, the Applicant does not provide any evidence to, or explanation about, or support for WHY Holme and Gao fail to teach or suggest the claimed, in the amended claim 1, subject matter; OR WHY Holme does not teach that data from other vehicles is utilized by the model; OR WHY Holme fails to teach or suggest the above-cited subject matter; OR WHY Gao fails to cure the deficiencies of Holme; OR WHY Gao fails to teach or suggest the claimed system of electronic client devices and server; OR WHY Gao and Holme, taken alone or in
combination, fail to teach or suggest the subject matter of amended independent claim 1.
	Examiner respectfully disagrees, and kindly presents, in response to applicant's argument that the references fail to show certain features of applicant’s invention, that it is noted that the features upon which applicant relies (i.e.,” data from other vehicles utilized by the model“) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, the Examiner kindly presents that NOWHERE in the specification, as originally filed or as published, NOR in the claims, as previously presented or as amended, there is an indication of when, or how, or in what manner “data from other vehicles is being collected, or utilized, or obtained by the model.”
The specification, at least as published, in Para [0019] states that “… N client units being capable of being arranged on N motor vehicles respectively, each client unit being capable of real-time collection and storage of calculation input data on the corresponding motor vehicle which can be used to evaluate a temperature of a unit requiring cooling on the motor vehicle…,” BUT, HOWEVER, there is NO indication, or discussion, or support for of when, or how, or in what manner “data from other vehicles is being collected, or utilized, or obtained by the model”. 
The specification, at least as published, in Para [0046] states that “… client units 1, 2, 3, 4, 5, 6, . . . , N collect a large amount of data from the electric vehicles, and transmit the data to the server unit 200. The server unit 200 uses a Big Data analysis method to analyze the data received,” BUT, HOWEVER, there is NO indication, or discussion, or support for of when, or how, or in what manner “data from other vehicles is being collected, or utilized, or obtained by the model,” whether it is being performed simultaneously at the same time, or simultaneously at real time (i.e., recently, during the current vehicle(s) travel) or in the past, or not simultaneously at different/various time periods (i.e., historical information of other vehicles data), or what, or how. 
Additionally, the Examiner kindly draws Applicant’s attention at Para [0046, 0085, 0100, 0129] of the Holme reference, wherein “data associated with values may be … data received over a wireless network;” “model that may also be initialized by copying the weights and/or parameters from another trained model;” “network interface that … may also include a wireless connection capability to a network for accessing other devices, such as a server hosting a vehicle;“ “… model deployed is being onboard vehicles” are specified, indicating that data from other vehicles, data from other models can be applicable to be utilized by the specified/claimed model, that the specified/claimed model is applicable to be arranged on multiple motor vehicles, not on just one vehicle. 
Therefore, it is believed that the rejection should be maintained.
4.	Regarding the Applicant’s arguments on page 14 of the remarks with respect to claims 2-21 that “[c]laims 2 - 10 depend from claim 1 and are therefore allowable at least by virtue of their dependency. Amended independent claims 11 and 21 recite subject matter similar to that of claim 1. Claims 11 and 21 are therefore allowable for reasons at least similar to those regarding claim 1. Claims 12 - 20 depend from claim 11 and are therefore allowable at least by virtue of their dependency,” the examiner presents the same arguments regarding the rejection as presented for claim 1. For the above reason, it is believed that the rejections should be maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
		

/YURI KAN, P.E./Primary Examiner, Art Unit 3662